Citation Nr: 0631947	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1942.  He passed away in January 2002.  The 
appellant seeks benefits as his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision.  The appellant 
testified before the board in May 2006.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for various disabilities, including chronic 
obstructive pulmonary disease (COPD) (rated 30 percent 
disabling), for psoriasis (rated 50 percent disabling), and 
for psoriatic arthritis of several joints.

2.  In January 2002, the veteran died because of renal 
failure that was due to an underlying cause of sepsis.  
Another significant condition that contributed substantially 
or materially to the veteran's death was his service-
connected COPD.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.303, 3.310, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in March 2002 and July 2002; and a 
rating decision in October 2002.  These documents discussed 
specific evidence, the legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a March 2004 statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The appellant contends that the veteran's death in January 
2002 was in part due to a service-connected respiratory 
disability (COPD) that had developed because of his need for 
Methotrexate to treat his service-connected psoriatic 
arthritis.  She has stated that the veteran's death occurred 
at the time that he was undergoing respiratory treatment 
while hospitalized in January 2002. 

Compensation may be paid to a surviving spouse for a 
veteran's service-connected death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.5(a), 3.312.  A service-connected disability may 
be either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).  To constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, there must have 
been a causal connection.     

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Service 
connection will be presumed for certain chronic diseases 
(e.g., hypertension, organic heart disease, arteriosclerosis) 
which are manifest to a compensable degree within one year 
after the veteran's separation service; this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

According to a January 1994 letter from a non-VA doctor, 
George L. Richards, M.D., the veteran had developed severe 
generalized psoriasis during his active service.  The veteran 
had ultimately developed a poly arthropathy that had 
initially responded to mild medications, but it had 
eventually worsened.  The doctor also commented that the 
potent medications used to treat the veteran's severe 
psoriasis and its accompanying psoriatic arthritis were 
fraught with many side effects.  

Medical records indicate that the veteran was on 
immunosuppressive therapy to treat his psoriatic arthritis in 
the years prior to his death.  He also had a history of 
chronic obstructive pulmonary disease.  

In the summer of 2001, the veteran was hospitalized for blood 
per rectum.  Medical records reflect that he had a pacemaker 
and was being treated for congestive hear failure and other 
heart problems as well (such as chronic valvular heart 
disease and mitral regurgitation).  He was also treated for 
hematochezia and coagulation secondary to use of Coumadin and 
diarrhea.  By July 2001, he had lost 20 pounds.    

In September 2001, it was noted that the veteran had a long 
history of psoriatic arthritis with problems on Methotrexate 
in the past that had been causing problems with his lungs.  
Other medications had been ineffective in treating his 
arthritis.  

In December 2001, the veteran was rehospitalized with fever 
and chills.  He also was tired and had an unsteady gait.  
Initial impressions included urosepsis, pancreatic 
insufficiency, benign prostatic hypertrophy, diabetes, 
hypertension, renal insufficiency, and history of a 
pacemaker.  Up to that point, he had been in "his usual 
state of health" according to an infectious disease 
consultation.  He had very recently undergone a urological 
procedure because of urinary retention, and he had been 
placed on intermittent self-catheterization after the 
urological procedure.  According to the infectious disease 
consultation report, the impressions were urosepsis likely, 
possibly secondary to the self-catheterization and the 
urological procedure; benign prostatic hypertrophy; 
pancreatic insufficiency; diabetes mellitus; a history of 
psoriatic arthritis; hypertension; an Iodine allergy; and 
stable renal insufficiency.  Other consultations indicate 
that the veteran was tired and that his respiration was 
labored.  

During this hospitalization, we was diagnosed with acute 
bacterial endocarditis secondary to methicillin-resistant 
Staphylococcus aureus, chronic renal failure on hemodialysis, 
functional decline, anemia, back pain, encephalopathy, and 
persistent methicillin-resistant Staphylococcus aureus 
bacteremia.  

By early January 2002 and while still hospitalized, the 
veteran had developed pleural parenchymal changes in his 
lungs that were consistent with pneumonia.  

The veteran was to be transferred to a hospice, but in 
January 2002, he passed away at the hospital.  

Initially, the death certificate indicated that the immediate 
cause of the veteran's death was renal failure.  This initial 
death certificate listed no other causes of death.

However, the appellant has submitted an amended death 
certificate that appears to be signed by the same doctor who 
had prepared the original death certificate.  According to 
the amended death certificate, the immediate cause of the 
veteran's death was renal failure that was due to or as a 
consequence of sepsis (the underlying cause of death).  
However, COPD was also listed as another significant 
condition contributing to death but not resulting in the 
underlying cause of death (that is, the sepsis).

At the time of the veteran's death, service connection was in 
effect for psoriasis (rated 50 percent disabling), for 
psoriatic arthritis of the lumbar spine (rated 40 percent), 
for psoriatic arthritis of the cervical spine (rated 
30 percent), and for psoriatic arthritis of multiple joints, 
each of which was separately rated 10 percent disabling (the 
left hand, the right hand, the left shoulder, the right 
shoulder, the left knee, the right knee, the left hip, the 
right hip, the left ankle, and the right ankle).  In 
addition, service connection and a 30 percent rating were in 
effect for COPD with alveolar fibrosis secondary to 
Methotrexate being used to treat the service-connected 
psoriatic arthritis.  See 38 C.F.R. § 3.310 (2006).  The 
overall, combined disability rating due to these service-
connected disabilities had been 80 percent since October 
1990, 90 percent since April 1993, and 100 percent since 
April 1996.      

In this case, the Board concludes that service connection is 
warranted for the veteran's death.  The evidence certainly 
shows that the veteran passed away primarily from renal 
failure that developed because of sepsis.  (The Board is 
mindful of the appellant's contention that the veteran could 
not have had chronic renal failure because he had developed 
renal failure only at the time of the hospitalization from 
December 2001 until his death in January 2002.)  However, the 
evidence also includes an amended and notarized death 
certificate, signed by the same doctor who had signed the 
original death certificate.  The amended death certificate 
specifically lists the veteran's COPD as a significant 
condition that contributed to the veteran's death.  The COPD 
is not listed as the primary cause of the veteran's death, 
which is the immediate or underlying cause of death or which 
is etiologically related to the death.  See 38 C.F.R. 
§ 3.312(b).  But the amended death certificate explicitly 
describes the veteran's COPD as a significant other condition 
that contributed to his death.  See 38 C.F.R. § 3.312(c).  
Thus, this evidence indicates that there was some sort of 
causal connection between the veteran's COPD and his death 
during his last hospitalization, not just a casual 
relationship between the two.  The Board notes that the 
veteran was treated for respiratory difficulties shortly 
before his death.

Thus, the Board concludes that the veteran's service-
connected COPD, while not a principal cause of death, 
contributed substantially or materially to the veteran's 
death in January 2002 and was a contributory cause of the 
veteran's death.  The Board has considered the "benefit-of-
the-doubt" rule in this decision.  See 38 U.S.C.A. § 5107(a) 
(West 2002).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


